DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said top section" in the second paragraph.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 are rejected for the same reasons due to their dependencies.
Claim 10 recites the limitations " said two or more flat sheet grommets", “said other end of one of said two or more straps”, “said flat sheet” in the second paragraph.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-13 are rejected for the same reasons due to their dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9549625 B1 to Wilkinson in view of US 6233764 B1 to Orr.
	Re Claim 1, Wilkinson teaches:
	A bedlinen connection system for a mattress with a centerline and a foot end (at least Fig. 1 and [Abstract] “bedding system”.), said system comprising: 
a fitted sheet (at least Fig. 6 element 120) to fit the mattress having a fitted sheet center section of a foot end panel centered proximate the centerline, each of said two or more straps having one end portion affixed to said foot end panel and a other end portion extends above said top section (at least Fig. 6 and [Col. 11 lines 44-50] “Each flexible connector 166 may have, at its distal end, a loop 170. The loops 170 of each bottom sheet fastening element 142 may be secured together to keep the top sheet 122 in place on the bottom sheet 120”.); and 
a flat sheet to lay on said fitted sheet having a flat sheet center section of a foot edge panel centered proximate the centerline (at least Fig. 6 element 122), said flat sheet center section configured having two or more flat sheet grommets (at least Fig. 6 element 184 and [Col. 12 lines 35-45] “supplemental slots 184”.), each of said two or more flat sheet grommets to receive said other end of one of said two or more straps to connect said flat sheet to said fitted sheet (at least Fig. 6 and [Col. 11 lines 44-50] “Each flexible connector 166 may have, at its distal end, a loop 170. The loops 170 of each bottom sheet fastening element 142 may be secured together to keep the top sheet 122 in place on the bottom sheet 120”.).
	Wilkinson does not explicitly teach:
said fitted sheet center section configured having two or more straps.
However, Orr teaches:
said fitted sheet center section configured having two or more straps (at least Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed sheet taught by Wilkinson with the center straps taught by Orr because both are directed towards the same field of endeavor of bedlinen connection systems and doing so involves the use of a known technique (provided center straps taught by Orr) with a known device (sheet with straps and grommets taught by Wilkinson) with predictable results (because Wilkinson already has center section connections with buttons 172 and openings 184).  A person having ordinary skill in the art would have been motivated to do so because “providing an attachable sheet with multiple types of fasteners will allow such a sheet to be utilized on a larger variety of beds and with less dependence on the types of fasteners used on the beds” (Orr [Col. 2 lines 30-40]).  
Re Claim 2, the combination of Wilkinson and Orr teaches:
The system of claim 1 (detailed with respect to claim 1). 
Wilkinson further teaches:
further comprising two or more cinch devices, each said two or more cinch devices configured to hold each of said two or more flat sheet grommets to each of said two or more straps (at least Fig. 4 and [Col. 9 lines 44-56] “the linking member 152 and the anchors 154 of the coupling 150”.).
Re Claim 3, the combination of Wilkinson and Orr teaches:
The system of claim 2 (detailed with respect to claim 2). 
Wilkinson further teaches:
wherein said two or more cinch devices, said two or more flat sheet grommets, and said two or more straps to hold in place said flat sheet to said fitted sheet at the foot end (at least Fig. 1).
Re Claim 4, the combination of Wilkinson and Orr teaches:
The system of claim 2 (detailed with respect to claim 2). 
Wilkinson further teaches:
further comprising two or more washers, each of said two or more washers configured to distribute the load from each of said two or more cinch devices (at least Fig. 4 and [Col. 9 lines 44-56] “loops 158 of the linking member 152. The loops 158 may be secured to the anchors 154”.).
Re Claim 5, the combination of Wilkinson and Orr teaches:
The system of claim 1 (detailed with respect to claim 1). 
Wilkinson further teaches:
wherein said two or more flat sheet grommets are positioned above said other end of said two or more straps (at least Figs. 1 and 6).
Re Claim 7, the combination of Wilkinson and Orr teaches:
The system of claim 1 (detailed with respect to claim 1). 
Wilkinson further teaches:
further comprising a blanket to lay on said flat sheet having blanket center section of a foot edge panel centered proximate the centerline, said blanket center section configured having two or more blanket grommets, each of said two or more blanket grommets to receive said other end of one of said two or more straps to hold in place said blanket and said flat sheet to said fitted sheet at the foot end (at least Fig. 9 and [Col. 13 lines 60-67] “thermal layer slots 206 distributed about the periphery of the thermal layer 194”.).

Re Claim 8, the combination of Wilkinson and Orr teaches:
The system of claim 7 (detailed with respect to claim 7). 
Wilkinson further teaches:
wherein said two or more blanket grommets are positioned above said two or more flat sheet grommets (at least Fig. 9 and [Col. 13 lines 60-67] “thermal layer slots 206 distributed about the periphery of the thermal layer 194”.).
Re Claim 9, the combination of Wilkinson and Orr teaches:
The system of claim 1 (detailed with respect to claim 1). 
Orr further teaches:
wherein said two or more straps are positioned side-by-side in parallel about the centerline (at least Fig. 1).
Re Claim 10, Wilkinson teaches:
A bedlinen connection system for a mattress with a centerline and a foot end (at least Fig. 1 and [Abstract] “bedding system”.), said system comprising: 
a fitted sheet (at least Fig. 6 element 120) to fit the mattress having a fitted sheet center section of a foot end panel centered proximate the centerline, each of said two or more flat sheet grommets to receive said other end of one of said two or more straps to connect said flat sheet to said fitted sheet (at least Fig. 6 and [Col. 11 lines 44-50] “Each flexible connector 166 may have, at its distal end, a loop 170. The loops 170 of each bottom sheet fastening element 142 may be secured together to keep the top sheet 122 in place on the bottom sheet 120”.); 
a flat sheet (at least Fig. 6 element 122) to lay on said fitted sheet having a flat sheet center section of a foot edge panel centered proximate the centerline, said flat sheet center section configured having two or more flat sheet grommets (at least Fig. 6 element 184 and [Col. 12 lines 35-45] “supplemental slots 184”.), each of said two or more flat sheet grommets to receive said other end of one of said two or more straps to connect said flat sheet to said fitted sheet (at least Fig. 6 and [Col. 11 lines 44-50] “Each flexible connector 166 may have, at its distal end, a loop 170. The loops 170 of each bottom sheet fastening element 142 may be secured together to keep the top sheet 122 in place on the bottom sheet 120”.); and 
two or more straps, each of said two or more straps having one end portion configured having a stop device and a other end portion extends through one of said two or more fitted sheet grommets and one of said two or more flat sheet grommets to connect said flat sheet to said fitted sheet (at least Fig. 4 and [Col. 9 lines 44-56] “the linking member 152 and the anchors 154 of the coupling 150”.).
Wilkinson does not explicitly teach:
said fitted sheet center section having two or more fitted sheet grommets.
However, Orr teaches:
said fitted sheet center section having two or more fitted sheet grommets (at least Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed sheet taught by Wilkinson with the center straps taught by Orr because both are directed towards the same field of endeavor of bedlinen connection systems and doing so involves the use of a known technique (provided center straps and grommets taught by Orr) with a known device (sheet with straps and grommets taught by Wilkinson) with predictable results (because Wilkinson already has center section connections with buttons 172 and openings 184).  A person having ordinary skill in the art would have been motivated to do so because “providing an attachable sheet with multiple types of fasteners will allow such a sheet to be utilized on a larger variety of beds and with less dependence on the types of fasteners used on the beds” (Orr [Col. 2 lines 30-40]).
Re Claim 11, the combination of Wilkinson and Orr teaches:
The system of claim 10 (detailed with respect to claim 10). 
Wilkinson further teaches:
further comprising two or more cinch devices, each said two or more cinch devices configured to hold each of said two or more flat sheet grommets and said two or more fitted sheet grommets to each of said two or more straps (at least Fig. 4 and [Col. 9 lines 44-56] “the linking member 152 and the anchors 154 of the coupling 150”.).
Re Claim 12, the combination of Wilkinson and Orr teaches:
The system of claim 10 (detailed with respect to claim 10). 
Wilkinson further teaches:
further comprising a blanket to lay on said flat sheet having blanket center section of a foot edge panel centered proximate the centerline, said blanket center section configured having two or more blanket grommets, each of said two or more blanket grommets to receive said other end of one of said two or more straps to hold in place said blanket and said flat sheet to said fitted sheet at the foot end (at least Fig. 9 and [Col. 13 lines 60-67] “thermal layer slots 206 distributed about the periphery of the thermal layer 194”.).
Re Claim 13, the combination of Wilkinson and Orr teaches:
The system of claim 10 (detailed with respect to claim 10). 
Orr further teaches:
wherein said stop device is configured with each of said two or more straps affixed to the foot end of the mattress and centered proximate the centerline (at least Figs. 1 and 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Orr and further in view of US 20180303256 A1 to Sturgeon.
Re Claim 6, the combination of Wilkinson and Orr teaches:
The system of claim 1 (detailed with respect to claim 1). 
The combination of Wilkinson and Orr does not explicitly teach:
further comprising a first foot exit and second foot exit of said flat sheet, said first foot exit extends from one side of said flat sheet center section and second foot exit extends from a other side of said flat sheet center section to enable a user's foot to escape from under said flat sheet.
However, Sturgeon teaches:
further comprising a first foot exit and second foot exit of said flat sheet, said first foot exit extends from one side of said flat sheet center section and second foot exit extends from a other side of said flat sheet center section to enable a user's foot to escape from under said flat sheet (at least Fig. 3 and [0032] “a mattress side panel longitudinally having openings at both ends at a bed corner”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedlinen system of the combination of Wilkinson and Orr with the corner openings taught by Sturgeon because both are directed towards the same field of endeavor of bed sheets and doing so involves the use of a known technique (providing openings at corners taught by Sturgeon) with a known device (bedlinen taught by the combination of Wilkinson and Orr) with predictable results.  A person having ordinary skill would have been motivated to do so because “it provides easy sheet attachment solution for people who want to arrange an aesthetically pleasant bed without much effort” (Sturgeon [0036]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson.
Re Claim 14, Wilkinson teaches:
A bedlinen connection system for a mattress with a centerline and a foot end (at least Fig. 1 and [Abstract] “bedding system”.), said system comprising: 
a fitted sheet to fit the mattress having a fitted sheet center section of a foot end panel centered proximate the centerline (at least Fig. 6 element 120); 
a flat sheet to lay on said fitted sheet having a flat sheet center section of a foot edge panel centered proximate the centerline (at least Fig. 6 element 122); and 
an attachment device configured to attach said fitted sheet center section to said flat sheet center section to hold in place said flat sheet to said fitted sheet at the foot end (at least Fig. 6 and [Col. 11 lines 50-60] “buttons 172. The buttons may be secured to the bottom sheet peripheral portion 138 of the bottom sheet 120 such that, with the bottom sheet 120 in the installed configuration on the mattress, the buttons 172 are positioned between the foot corners 112 of the mattress 102. The buttons 172 may help to keep the top sheet 122 in place on the bottom sheet 120”.).
Re Claim 16, Wilkinson teaches:
The system of claim 14, further comprising a blanket to lay on said flat sheet having blanket center section of a foot edge panel centered proximate the centerline, said attachment device configured to attach said blanket center section to said fitted sheet center section, and to said flat sheet center section to hold in place said blanket and said flat sheet to said fitted sheet at the foot end (at least Fig. 9 and [Col. 13 lines 60-67] “thermal layer slots 206 distributed about the periphery of the thermal layer 194”.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Sturgeon.
Re Claim 15, Wilkinson teaches:
The system of claim 14 (detailed with respect to claim 15). 
Wilkinson does not explicitly teach:
further comprising a first foot exit and second foot exit of said flat sheet, said first foot exit extends from one side of said flat sheet center section and second foot exit extends from a other side of said flat sheet center section to enable a user's foot to escape from under said flat sheet.
However, Sturgeon teaches:
further comprising a first foot exit and second foot exit of said flat sheet, said first foot exit extends from one side of said flat sheet center section and second foot exit extends from a other side of said flat sheet center section to enable a user's foot to escape from under said flat sheet (at least Fig. 3 and [0032] “a mattress side panel longitudinally having openings at both ends at a bed corner”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedlinen system of Wilkinson with the corner openings taught by Sturgeon because both are directed towards the same field of endeavor of bed sheets and doing so involves the use of a known technique (providing openings at corners taught by Sturgeon) with a known device (bedlinen taught by Wilkinson) with predictable results.  A person having ordinary skill would have been motivated to do so because “it provides easy sheet attachment solution for people who want to arrange an aesthetically pleasant bed without much effort” (Sturgeon [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673     

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673